Case 1:19-cv-24063-JLK Document 4 Entered on FLSD Docket 11/05/2019 Page 1of1

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
District of Florida

Case Number: 19-CV-24063-JLK

Plaintiff:
DOUG LONGHINI

VS.

Defendant:
PALM LAKES VENTURES, INC.

For:

Anthony J. Perez, Esq.
GARCIA-MENOCAL & PEREZ, P.L
4937 SW 74TH COURT

SUITE 3

MIAMI, FL 33155

Received by Lindsay Legal Services, Inc on the 2nd day of October, 2019 at 12:53 pm to be served on
PALM LAKES VENTURES, INC. C/O YOUNG H. CHOI, 7330 LOCHNESS DRIVE, MIAMI, FL 33014.

1, CRAIG WATSON, do hereby affirm that on the 31st day of October, 2019 at 7:20 pm, |:

served a CORPORATION by delivering a true copy of the SUMMONS IN A CIVIL ACTION AND
COMPLAINT with the date and hour of service endorsed thereon by me, to: YOUNG H. CHOl as
REGISTERED AGENT for PALM LAKES VENTURES, INC. C/O YOUNG H. CHOlat the address of:
7330 LOCHNESS DRIVE, MIAMI, FL 33014 and informed said person of the contents therein, in
compliance with state statutes,

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process
Server, in good standing, in the judicial circuit in which the process was served. Under penalty of perjury, |
declare that | have read the foregoing documents, and that the facts stated in it are true. NO NOTARY
REQUIRED PURSUANT TO F.S.92.525(2)

  

 

Soe
CRAIG WATSON
Process er #333

Lindsay Legal Services, Inc
7105 SW 8th Street

Suite 307

Miami, FL 33144

(305) 273-0317

Our Job Serial Number: RLA-2019002404

Copyright © 1992-2019 Database Services, Inc. - Process Server's Toolbox V8.1c

 
